UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

IN RE COMPLAINT & ARREST
WARRANT Misc. No. fs
MOTION TO SEAL

The Government moves that this Motion to Seal and the attached documents
(including the Complaint, Arrest Warrant, Cover Sheet, and Affidavit in Support) be

sealed until further Order of this Court.

Respectfully submitted,

CL | : ! UNITED STATES OF AMERICA
2 By its attorneys,

 

AARON L. WEISMAN
United States Attorney

 

jf 4 ‘6 fai/
ED wet Les,

GERARD B. SULLIVAN
Assistant U.S. Attorney
US. Attorney's Office

50 Kennedy Plaza, 8th FL
Providence, RI 02903

Tel (401) 709-5000

Fax (401) 709-5001

Email: Gerard.sullivan@usdoj.gov

N,

 

 

ME

PATRICIA A. SULLIVAN
UNITED STATES MAGISTRATE JUDGE

if OA Ala
“ot

 

 

Dated:

 

 
